Name: Commission Regulation (EEC) No 2254/80 of 28 August 1980 laying down for the wine-growing year 1980/81 detailed rules for the distillation of the by-products of wine-making
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 8 . 80 Official Journal of the European Communities No L 227/ 15 COMMISSION REGULATION (EEC) No 2254/80 of 28 August 1980 laying down for the wine-growing year 1980/81 detailed rules for the distillation of the by-products of wine-making THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( 1 ), as last amended by Regulation (EEC) No 1 990/80 (2) and in particular Articles 6 (3), 39 (7) and 65 thereof, Whereas, for the purpose of determining the quantity of alcohol to be contained in products delivered in pursuance of the obligation to distil the by-products of wine-making, provision must be made, in accor ­ dance with Article 39 (3) of Regulation (EEC) No 337/79, to fix the percentage which that quantity must represent in relation to the volume of alcohol naturally contained in the products used for the production of wine ; whereas it appears approptiate to fix this percentage for the wine-growing year 1980/81 at the maximum level laid down in the said Article ; whereas, in accordance with the first paragraph of Article 9 of Council Regulation (EEC) No 349/79 of 5 February 1979 on the distillation of the by-products of wine-making (3), producers who deliver their grape marc for the manufacture of oenocyanine qualify for a reduced percentage ; whereas, taking into account the fact that the alcohol contained in the marcs represents a substantial proportion of the quantity of alcohol to be delivered, the reduced percentage in respect of the wine-growing year 1980/81 should be fixed at 40 % of the normal rate ; whereas, pursuant to the second paragraph of the said Article, producers of white quality wines psr qualify for a reduced rate ; whereas experience in preceding wine-growing years suggests that this rate should be fixed for the wine-growing year 1980/81 at 50% of the normal percentage ; Whereas, for the purpose of determining the quantity of alcohol to be contained in the products delivered, it is also necessary to fix, in accordance with Article 39 (3) of Regulation (EEC) No 337/79 , a standard natural alcoholic strength for each wine-growing year and each wine-growing zone ; whereas, however, by virtue of Article 39 (5) of Regulation (EEC) No 337/79, producers in certin zones are not subject to the obliga ­ tion in question ; whereas in the absence of precise information on the alcoholic strength of wines for the coming wine-growing year, this determination may be made by reference to the average strengths recorded in the wine-growing zones concerned in previous wine-growing years, taking into account improve ­ ments in quality ; whereas, however, it appears neces ­ sary to make it possible to alter the alcoholic strength referred to above before the date on which distillation of the wine commences to take account of the quality of the vintage ; whereas, moreover, experience gained has shown that provision should be made for the adop ­ tion of different alcholic strengths for administrative units which, having suffered from exceptionally bad weather conditions, and recognized as disaster areas by Member States ; Whereas, in order to ensure that arrangements are fully effective, provision should be made for certain time limits on the operations to be carried out by producers and distillers ; whereas it is also advisable to specify what constitutes proof in respect of the delivery of marc, lees and wine to distillers, such proof to vary according to whether the distiller is established in the same Member State as the producer or in another Member State ; Whereas, as regards approval of distillers, certain conditions should be laid down for regarding the quality of the final product ; Whereas steps should be taken to ensure that, in the event of the supervised withdrawal of the by-products of wine-making, in accordance with Article 7 of Regu ­ lation (EEC) No 349/79, a balance is maintained vis ­ cl-vis producers who meet the obligation referred to in Article 39 (2) of Regulation (EEC) No 337/79 ; Whereas the need to improve the quality of wine requires that all marc and lees be distilled ; whereas the distillation of wine at the beginning of the wine ­ growing year should therefore be prohibited ; Whereas the second paragraph of Article 8 of Regula ­ tion (EEC) No 349/79 provides that the exemption in respect of individual small-scale producers from the obligation contained in Article 39 (2) of Regulation (EEC) No 337/79 may be raised to a maximum of 25 hectolitres ; whereas the said maximum is appropriate for this wine-growing year in view of the administra ­ tive situation in certain Member States ; Whereas, so that the Commission may keep a general watch on compliance with the obligation to distil the by-products of wine-making, the Member States concerned must notify it regularly of all quantities (  ) OJ No L 54, 5 . 3 . 1979, p. 1 . (2 ) OJ No L 195, 29 . 7 . 1980, p. 6 . (3 ) OJ No. L 54, 5 . 3 . 1979, p. 84. No L 227/ 16 Official Journal of the European Communities 29. 8 . 80 strengths may also be altered for the administrative units or parts thereof which are recognized as disaster areas by the Member States within the meaning of the national laws . delivered to intervention agencies and sold by those agencies and of all quantities of grape marc spirit or wine spirit produced in that connection ; whereas the Commission needs also to be informed of all measures taken by the Member States to ensure that the obligations laid down in Article 39 ( 1 ) of Regula ­ tion (EEC) No 337/79 are complied with ; Whereas Article 6 of Regulation (EEC) No 337/79 provides that only producers fulfilling the obligations laid down in Article 39 of that Regulation during a reference period to be determined may qualify for the intervention measures ; whereas that period must therefore be specified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, Article 4 1 . The delivery pursuant to Article 1 ( 1 ) of Regula ­ tion (EEC) No 349/79 of marc, lees and wine to distillers shall be effected by producers by 31 July 1981 . The minimum alcoholic strength of the products shall be fixed by the Member States . 2. On delivery of the products referred to in para ­ graph 1 the distiller shall give the producer a certifi ­ cate stating the quantity and alcohlic strength of the products delivered . By way of derogation from the preceding subpara ­ graph, if a producer subject to the obligation referred to in Article 39 (2) of Regulation (EEC) No 337/79 has marc, lees , or wine distilled in another Member State, the distiller shall request the intervention agency of the Member State in which distillation takes place to certify in Section 23 of the document accom ­ panying the products for distillation that the distillery has taken the products into its charge . The distiller shall forward to the producer a copy of the certified accompanying document within 30 days following receipt of the products for distillation . A certificate as referred to in the first subparagraph or a duly certified accompanying document as referred to in the second subparagraph shall constitute the proof mentioned in Article 1 (2) (a) of Regulation (EEC) No 349/79 and that referred to in the second subpara ­ graph of Article 39 (2) of Regulation (EEC) No 337/79 . 3 . Not later than two months after the producer has delivered the products, the distiller shall pay the producer an advance of at least 80 % of the buying-in price of the wine deliveries . The balance shall be paid to the producer not later than 31 August 1981 . 4 . The delivery of alcohol to the intervention agen ­ cies in accordance with Article 1 (2) (d) of Regulation (EEC) No 349/79 shall be effected by distillers by 31 August 1981 . HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down detailed rules for the appli ­ cation of Article 39 of Regulation (EEC) No 337/79 in respect of the wine-growing year 1980/81 . Article 2 The percentage referred to in Article 39 (3) of Regula ­ tion (EEC) No 337/79 shall be 10 % . The reduced rate referred to in the first paragraph of Article 9 of Regulation (EEC) No 349/79 shall be 4 % . The reduced rate referred to in the second paragraph of Article 9 of Regulation (EEC) No 349/79 shall be 5 % . Article 3 For the purpose of determining the volume of alcohol contained in products delivered for distillation pursuant to Article 39 (2) of Regulation (EEC) No 337/79 in performance of the obligation to distil the by-products of wine-making, the alcoholic strength to be taken into consideration for the wine-growing year 1980/81 shall be :  8-5 for Zone B,  9 for Zone C I ,  9-5 for Zone C II ,  10 for Zone C III . However, the alcoholic strengths given above may be altered if necessary not later than 31 January 1981 to take account of the quality of the vintage . Such Article 5 Before the 1 5th of each month distillers shall commu ­ nicate the following information to the intervention agencies in respect of the previous month :  the quantity of alcohol of 92 % vol or more obtained from the compulsory distillation of the by-products of wine-making. 29 . 8 . 80 Official Journal of the European Communities No L 227/ 17 of wine shall not be subject to the obligation laid down, in Article 39 (2) of Regulation (EEC) No 337/79, in accordance with the second paragraph of Article 8 of Regulation (EEC) No 349/79 .  the quantity and alcoholic strength of potable spirits produced in accordance with Article 5 of Regulation (EEC) No 349/79, subdivided into marc spirit and wine spirit . Article 6 1 . In order to be approved within the meaning of Article 6 of Regulation (EEC) No 349/79, distillers must, except as regards the production of potable spirits under Article 5 of that Regulation, be capable of producing alcohol of 92 % vol or more . 2. Approval shall in principle be revoked, except in case of force majeure or unavoidable accident, if the distiller fails to pay the producer the purcase price for the by-products delivered or to fulfil his obligations under Community provisions, including notification requirements. Article 7 1 . In accordance with Article 7 (2) of Regulation (EEC) No 349/79, Member States shall fix :  the quantity of marc and lees to be withdrawn in relation to the quantity of wine produced,  the quantity of alcohol contained in marc and lees to be withdrawn in relation to the quantiy of wine produced . 2. Intervention agencies shall make provision for a suitable system of control in the event of withdrawal , such system to include at least the weighing of the products withdrawn . Article 11 1 . Before the 20th of each month Member States shall inform the Commission in respect of the preceding month of :  the quantities of alcohol delivered to intervention agencies in performance of the obligation to distil the by-products of wine-making, indicating separ ­ ately quantities delivered under Article 9 of Regula ­ tion (EEC) No 349/79 ,  the quantities of grape marc spirit or wine spirit produced pursuant to Article 5 ( 1 ) of Regulation (EEC) No 349/79 , and the quantities of alcohol contained in those products . 2 . They shall also communicate to the Commission in respect of Alcohol :  before 1 October 1980, in respect of the wine ­ growing year 1979/80, the selling prices obtaining throughout the year and the characteristics and quantities of the products sold at those prices,  before 1 July 1981 , in respect of the wine-growing year 1980/81 , the selling prices obtained since 1 September 1980 and the characteristics and quanti ­ ties of the products sold at those prices,  before 1 October 1981 , in respect of the wine ­ growing year 1980/81 , the selling prices obtaining throughout the year and the characteristics and quantities of the products sold at those prices . 3 . Member States shall inform the Commission before 1 October 1981 of any cases in which distillers have not fulfilled their obligations and of the measures taken in consequence . Article 8 The Member States shall inform the Commission without delay of measures taken to ensure that the provisions of Article 39 ( 1 ) of Regulation (EEC) No 337/79 are complied with . Article 12 The reference period referred to in Article 6 ( 1 ) of Regulation (EEC) No 337/79 shall run from 1 September 1979 to 30 September 1980 . Article 9 Any wine delivered in performance of the obligation under Article 39 (2) of Regulation (EEC) No 337/79 and wine intended for the production of potable spirits pursuant to Article 5 of Regulation (EEC) No 349/79, may be distilled only between 1 January and 31 August 1981 . Article 10 Individual producers who, during the wine-growing year 1980/81 do not produce more than 25 hectolitres Article 13 This Regulation shall enter into force on 1 September 1980 . No L 227/ 18 Official Journal of the European Communities 29 . 8 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 August 1980 . For the Commission Finn GUNDELACH Vice-President